Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 1 of 12 PageID #: 36




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

                                                                Index No. 20-CV-3485
    Nam Yoon, Sun Dok Hur and Jom Rae Kim

                        Plaintiffs,
           v.                                                   FIRST AMENDED COMPLAINT

    Salon Jade Inc, C W Han Corp, Gui Bok Kim,
    and Joon Ja Kim

                       Defendants,                              JURY TRIAL DEMANDED



        Plaintiffs, Nam Yoon, Sun Dok Hur, and Jom Rae Kim, through their attorneys, for

   their Complaint against Salon Jade Inc, C W Han Corp, Gui Bok Kim and Joon Ja Kim

   (“Defendants”), state as follows:


                              NATURE OF PLAINTIFFS’ CLAIMS


   1.           This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et. seq.

   (“FLSA”), and the New York Labor Law (“NYLL”), N. Y. Lab. Law § 650 et seq. for

   Defendants' failure to properly pay minimum wage and overtime compensation to

   Plaintiffs. During the certain course of their employment by Defendants, Plaintiffs

   regularly worked over forty (40) hours per week. Defendants did not pay Plaintiffs’

   minimum and overtime wage properly. Plaintiffs further allege that Defendants' failure to

   pay minimum and overtime wages is willful and intentional.

                                           THE PARTIES

   2.           Plaintiffs were at all times relevant hereto employees of Defendants.

   3.           Plaintiffs were at all times relevant hereto an individual employed in the State

   of New York by Defendants.

                                                 1
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 2 of 12 PageID #: 37




     4.       Plaintiffs were at all times relevant hereto resided in the State of New York.

     5.       Plaintiffs were at all times relevant hereto a non-exempt employee within the

meaning of the FLSA, and NYLL, and the implementing rules and regulations of the FLSA

and NYLL.

     6.       From about 2010, until March 21, 2020, Yoon Nam began her work at about

9:20 a.m. and ended at 8 p.m. from Monday to Saturday. She began at 10 a.m. and ended at

6 p.m. on Sundays. She regularly worked 5-6 days per week sometimes she worked 4 days a

week. During this period, she was paid $90 per day regardless of hours she worked in a day

or a week.

     7.       From about March 26, 2018, until about September 7, 2018, Sun Dok Hur

began her work at about 9:20 a.m. and ended at 8 p.m. from Wednesday to Saturday and she

worked from 10 a.m. until 6 p.m. on Sundays. She regularly worked 5 days per week. During

this period, she was paid $80 per day regardless of hours she worked in a day or a week.

     8.       From August 6, 2019, until about November 6, 2019, Jom Rae Kim began her

work at about 9:20 a.m. and ended at 8 p.m. from Monday to Saturday. She began at 10 a.m.

and ended at 6 p.m. on Sundays. She regularly worked 5-6 days per week. During this period,

she was paid $80 per day regardless of hours she worked in a day or a week.

     9.       Plaintiffs regularly and customarily at the specific instructions and demand of

Defendants actually performed work for Defendants in excess of forty (40) hours per week.

     10.      Plaintiffs performed work for Defendants the said hour's work as an express

condition of their continued employment.

     11.      Plaintiffs regularly worked more than 40 hours a week and were never paid

overtime wages.

     12.      Plaintiffs performed manual labor for Defendants.
                                               2
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 3 of 12 PageID #: 38




    13.      Plaintiffs were assigned to the said manual labor by Defendants.

   14.       Plaintiffs were not required to possess any specialized skills in order to do the

   assigned work for Defendants.

   15.       Plaintiffs did not have to supply their own tools and equipment in connection

   with their work for Defendants.

   16.       Plaintiffs were required to report to work for Defendants at a certain time.

   17.       Plaintiffs could not set their own hours of work for Defendants.

   18.       Plaintiffs were not compensated at the proper overtime rate for hours worked

   in excess of forty (40) hours per week.

   19.       Defendant Gui Bok Kim is the owner of Salon Jade Inc. She had operated

   Salon Jade until the end of 2016. She sold the business to Joon Ja Kim about the end of

   2016.

   20.       Since the end of 2016, Joon Ja Kim has operated Salon Jade with the

   corporation name C W Han Corp.

   21.       Defendant Joon Ja Kim and Gui Bok Kim are at all relevant times hereto

   engaged in the business of Nail Salon.

   22.       The defendants, Salon Jade Inc and C W Han Corp are at all relevant times

   hereto engaged in interstate commerce.

   23.       The defendants Joon Ja Kim and Gui Bok Kim (“Kims”) managed,

   supervised, established, and administered the terms and conditions of Plaintiffs’

   employment.

   24.       Defendants Kims participated in and approved of the unlawful pay practices of

   the business Salon Jade in the State of New York.



                                              3
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 4 of 12 PageID #: 39




   25.       Defendants Kims were involved in assigning work to the Plaintiffs.

   26.       Defendants Kims had the power and authority to discipline Plaintiffs.

   27.       Defendants Kims exercised authority over the terms and conditions of

   Plaintiffs’ employment and how much and the manner in which Plaintiffs were paid.

   28.       Defendants Kims hired Plaintiffs.

   29.       Defendants Kims were in charge of paying employees.

   30.       Defendants Kims told Plaintiffs where to work and when to work.

   31.       Defendants employed Plaintiffs to do work for them in the State of New York.

   32.       Defendants, during all relevant times, were subject to the FLSA due to the

   nature of their business and revenues earned.

   33.       Defendants provided the tools and equipment and materials for the Plaintiffs to

   do their job with Defendants.

   34.       Defendants held Plaintiffs out as an employee.

   35.       Defendants employed and paid Plaintiffs as their employees.

   36.       Defendants are employers within the meaning of the term of the Fair Labor

   Standards Act, 29 U.S.C. § 203(d), and the NYLL.

   37.       Defendants never obtained legal advice or counsel that their overtime pay

   practices and/or policies were compliant with state and federal wage-hour laws.

   38.       Defendants never obtained any written guidance from the U.S. Department of

   Labor concerning their pay practices and policies.

   39.       No exemption from overtime applies or applied to Plaintiffs when they worked

   more than 40 hours in a workweek for Defendants.




                                             4
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 5 of 12 PageID #: 40




   40.       Defendants failed to pay Plaintiffs overtime wage for all hours worked in

   excess of 40 hours per workweek.

   41.       Defendants' failure to pay Plaintiffs at the proper overtime rate was intentional

   and willful.

   42.       Defendant Salon Jade Inc is a New York corporation and is an enterprise as

   defined by Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and is an enterprise engaged

   in commerce or the production of goods for commerce within the meaning of Section

   3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).

   43.       Upon information and belief, Salon Jade Inc has been, at all relevant times, an

   enterprise engaged in commerce within the meaning of FLSA in that it (i) had employees

   engaged in commerce or the production of goods for commerce and handling, selling or

   otherwise working on goods or materials that have been moved in or produced for

   commerce by any person; and its (ii) annual gross volume of sales or business is not less

   than $500,000.

   44.       Defendant C W Han Corp is a New York corporation and is an enterprise as

   defined by Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and is an enterprise engaged

   in commerce or the production of goods for commerce within the meaning of Section

   3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).

   45.       Upon information and belief, C W Han Corp has been, at all relevant times, an

   enterprise engaged in commerce within the meaning of FLSA in that it (i) had employees

   engaged in commerce or the production of goods for commerce and handling, selling or

   otherwise working on goods or materials that have been moved in or produced for

   commerce by any person; and its (ii) annual gross volume of sales or business is not less

   than $500,000.
                                              5
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 6 of 12 PageID #: 41




   46.       Upon information and belief, Defendant Salon Jade Inc and C W Han Corp at

   all relevant times were employers as defined by FLSA and NYLL.

   47.       Defendant Joon Ja Kim is a resident of Queens County and she is the owner of

   Defendant C W Han Corp.

   48.       Defendant Gui Bok Kim is a resident of Queens County and she is the owner

   of corporation Defendant Salon Jade Inc.



                                 JURISDICTION AND VENUE

   49.       This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C.

   § 216(b). Venue is proper in this judicial district as all individual defendants are residents

   in this judicial district pursuant to 28 U.S.C. § 1391. This Court has supplemental

   jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C § 1367.


                                      COUNT I
                            FAIR LABOR STANDARDS ACT
                                    Overtime Wages

   50.       All allegations of the Complaint are expressly incorporated herein and

   Plaintiffs repeat and reallege each and every allegation set forth in this Complaint as

   though set forth fully at length herein.

   51.       This count arises from Defendants' violation of the Fair Labor Standards Act,

   29 U.S.C. §201. et. seq., and for their failure to pay overtime wages to Plaintiffs for all

   hours worked.

   52.       For a certain period of their employment, Plaintiffs regularly worked more than

   40 hours a week and were never paid the proper amount of overtime wages.

   53.       This Court has jurisdiction to hear this Count pursuant to 29 U.S.C. §216(b)

                                                6
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 7 of 12 PageID #: 42




   and venue are proper in this judicial district.

   54.        During the course of their employment by Defendants, Plaintiffs were not

   exempt from the overtime wage provisions of the Fair Labor Standards Act, 29 U.S.C.

   §207.

   55.        Plaintiffs were directed by Defendants to work and did so work, in excess of

   forty (40) hours per week.

   56.        Pursuant to 29 U.S.C. §207, for all weeks during which Plaintiffs worked in

   excess of forty (40) hours, Plaintiffs were entitled to be compensated at a rate of one and

   one-half times their regular rate of pay.

   57.        Defendants did not compensate Plaintiffs at a rate of one and one-half times

   their regular rate of pay for hours worked in excess of forty (40) hours in individual

   workweeks.

   58.        Defendants’ failure and refusal to pay overtime premium at one and one-half

   times Plaintiffs’ rate of pay for hours worked in excess of forty (40) hours per week was a

   violation of the Fair Labor Standards Act, 29 U.S.C. §207.

   59.        Defendants willfully violated the Fair Labor Standards Act by refusing to pay

   Plaintiffs overtime wages for hours worked in excess of forty (40) hours per week.

        WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:


   A.        A judgment in the amount of one and one-half times Plaintiffs’ regular rate for

             all hours which Plaintiffs worked in excess of forty (40) hours per week;

   B.        Liquidated damages in an amount equal to the amount of unpaid overtime

             compensation found due;

   C.        Reasonable attorney’s fees and costs incurred in filing this action; and


                                               7
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 8 of 12 PageID #: 43




   D.       Such other and further relief as this Court deems appropriate and just.


                                        COUNT II
                                  NEW YORK LABOR LAW
                                   Minimum Wages Claim

   60.       All allegations of the Complaint are expressly incorporated herein and

   Plaintiffs repeat and reallege each and every allegation set forth in this Complaint as

   though set forth fully at length herein.

   61.       This Court has supplemental jurisdiction over the matters alleged herein

   pursuant to 28 U.S.C. §1367.

   62.       The matters set forth in this count arise from Defendants' violation of the

   minimum wage provisions of the Minimum Wage Act Article 19 New York State Labor

   Law §650 et seq. Plaintiffs bring this action pursuant to NYLL §663.

   63.       At all relevant times herein, Defendants were “employers” as defined in the

   NYLL §651-6, and Plaintiffs were “employee” within the meaning of that Act §651-5.

   64.       Pursuant to NYLL §652-1, for all hours during which Plaintiffs worked,

   Plaintiffs were entitled to be compensated minimum wages.

   65.     Defendants did not compensate Plaintiffs minimum wages for all hours
   worked.

   66.       Defendants violated the New York Labor Law by refusing to compensate

   Plaintiffs’ minimum wages for all hours worked.

   67.       Pursuant to 19 NYLL 663-1 & 4, Plaintiffs are entitled to recover their unpaid

   wages together with costs all reasonable attorney’s fees, prejudgment interest, and an

   additional amount as liquidated damages equal to one hundred percent (100%) of the

   total of underpayments.


                                              8
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 9 of 12 PageID #: 44




      WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

   A. A judgment in the amount of unpaid minimum wages for all hours worked;

   B. Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

   C. Reasonable attorney’s fees and costs incurred in filing this action; and such other and

         further relief as this Court deems appropriate and just.


                                           COUNT III
                                    NEW YORK LABOR LAW
                                         Overtime Wages
   68.         All allegations of the Complaint are expressly incorporated herein and

   Plaintiffs repeat and reallege each and every allegation set forth in this Complaint as

   though set forth fully at length herein.

   69.         This Court has supplemental jurisdiction over the matters alleged herein

   pursuant to 28 U.S.C. §1367.

   70.         The matters set forth in this Count arise from Defendant's violation of the

   overtime compensation provisions of the 12 NYCRR §142-2.2.

   71.         Pursuant to 12 NYCRR § 142-2.2, for all weeks during which Plaintiffs worked

   in excess of forty (40) hours, Plaintiffs were entitled to be compensated at one and one-

   half times their normal hourly rate of pay for hours worked in excess of forty (40) hours

   per week.

   72.         Defendants failed to compensate Plaintiffs’ overtime wages for hours worked in

   excess of forty (40) hours in individual workweeks.

   73.         Defendants violated the NYLL overtime wage Law by not compensating

   Plaintiffs’ overtime wages for hours worked in excess of forty (40) hours in individual

   workweeks.


                                                9
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 10 of 12 PageID #: 45




   74.       Defendants willfully violated the NYLL overtime wage law by refusing to

   compensate Plaintiffs at one and one-half times their regular rate of pay for hours worked

   in excess of forty (40) hours per week.


   WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

   A. A judgment in the amount of unpaid overtime wages for all hours worked;

   B. Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

   C. Reasonable attorney’s fees and costs incurred in filing this action; and

   D. Such other and further relief as this Court deems appropriate and just.


                                     COUNT IV
                    Time of Hire Wage Notice Requirement Violation

    75.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

    though fully set forth herein.

    76.      The NYLL requires employers to provide written notice of the rate or rates of

    pay and the basis thereof, whether paid by the hour, shift, day, week, salary, piece,

    commission, or other; allowances, if any, claimed as a part of the minimum wage,

    including tip, meal, or lodging allowances; the regular payday designated by the

    employer; the name of the employer; any “doing business as” names used by the

    employer; the physical address of employer’s main office or principal place of business,

    and a mailing address if different; the telephone number of the employer. NYLL §195-

    1(a).

    77.      Defendants intentionally failed to provide notice to employees in violation of

    New York Labor Law § 195, which requires all employers to provide written notice in

    the employee’s primary language about the terms and conditions of employment related

                                             10
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 11 of 12 PageID #: 46




     to the rate of pay, regular pay cycle and rate of overtime on their first day of

     employment.

     78.       Defendants not only failed to provide notice to each employee at Time of Hire

     but also failed to provide notice to Plaintiffs even after the fact.

     79.       Due to Defendants’ violations of New York Labor Law, Plaintiffs is entitled to

     recover from Defendants, jointly and severally, $50 for each workday that the violation

     occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees

     pursuant to New York Labor Law. N.Y. Lab. Law §198(1-b).

     WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

    A. An award of damages for Defendants’ failure to provide wage notice at the time of

        hire as required under the New York Labor Law;

    B. Reasonable attorney’s fees and costs incurred in filing this action; and

    C. Such other and further relief as this Court deems appropriate and just.

                                          COUNT V
                                     Pay Stub Requirement

     80.       Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

     81.       The NYLL and supporting regulations require employers to provide detailed

pay stub information to employees every payday. NYLL §195-1(d).

     82.       Defendants have failed to make a good faith effort to comply with the New

York Labor Law with respect to compensation of Plaintiffs and did not provide the paystub

on or after Plaintiffs’ payday.

     83.       Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled

to recover from Defendants, jointly and severally, $250 for each workday of the violation, up

                                                11
Case 1:20-cv-03485-WFK-LB Document 7 Filed 09/03/20 Page 12 of 12 PageID #: 47




to $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to the New York

Labor Law N.Y. Lab. Law §198(1-d).

     WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

    A. An award of damages for Defendants’ failure to provide pay stubs as required under

       the New York Labor Law;

    B. Reasonable attorney’s fees and costs incurred in filing this action; and

    C. Such other and further relief as this Court deems appropriate and just.


                                          JURY TRIAL

       A jury trial is demanded on all Counts.


       Respectfully submitted,

    Dated: September 3, 2020

                                                    /s/ Ryan Kim
                                                   Ryan J. Kim

                                                   Ryan J. Kim, Esq.
                                                   Ryan Kim Law, P.C.
                                                   222 Bruce Reynolds Blvd. Ste 490
                                                   Fort Lee, NJ 07024
                                                   ryan@RyanKimLaw.com




                                              12
